Title: From Abigail Smith Adams to John Quincy Adams, 24 September 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy Sepbr 24th 1813

I endeavour that you should hear from us by writing in every direction, yet when I take my pen my heart sinks, and my  hand trembles. my last Letters which were in August were Sent to Halifax by a cartel to be conveyd to England to mr Beasley, and they contain’d such heart rending intelligence that I know not how to repeat it—Bad news has swifter wings than good,
I have lost, O what have I not lost in your dear Sister Smith, my only daughter, one endured with every virtue, consumate prudence industery frugality patience Resignation and Submission to her lot and portion in Life and in death— after having two years since with uncommon resolution and firmness Submitted to one opperation, and believing that it was effectual, the last year the other Breast was attackd in the same manner, but with increasd virelence it rapidly diffused itself through her whole Frame, destroyd her consitution and renderd her a perfect criple, weak debilatated and sinking, she had one earnest wish to be gratified which was to be brought to her Fathers house to see her parents, and close her day with them. this She undertook, and made her journey in 15 days accompanied by Caroline and John, dear good tender and affectionate Children every thing was done for her by them which the utmost anxiety and Solisitude could obtain. they arrived upon the 24 july—we calld in the Skill of the best physicians but the decree was gone forth—all aid was ineffectual and upon the 17 14th of August—she was releazd from her sufferings. she was Sensible of her situation as She told the Dr when He first came and reconciled to it, altho neither She herself or nor any of us apprehended So Speedy a dissolution. we were with the Physician of opinion, that She had much Severer Sufferings to endure, but it pleased Heaven to finish her trails, in mercy I trust to herself and Friends and to Support her parents Husband and Children to Sustain bears the afflictive stroke with Religious awe and submission
Yet Nature will weep and our selfish passions predominate. the full heart if not kindly releived would burst, I have written to William—so has his mother ans sister, but if he should have received the Letters you will tenderly communicate to him the sorrowfull event and tell him that her last regreet was that She Should see him no more— and that is a regreet which often pains my heart when I think of my own dear Son—4 or 5 years have stamped with indelible furrows your Mothers visage
Greif hath changed me since you saw me lastAnd carefull hours with times deformed handHath written strange defeatures o’er my face”altho the outward form is decayed, the afflictions of the heart are as warm and ardent as ever. they defy the hand of time while the rational faculties are permitted to exist,
Your Sons are well. George grows most rapidly— John is much more nimble active, he is like a Top always Spinning—he is as ardent and quick as lightning, not to give, but to resent a wrong, a good scholar mr Themble says, ambitions not to be Surpasst. both of them long for the return of their dear Parents—
I shall say nothing upon political subjects but that we long for Peacefull intelligence and wish it may arrive with healing upon its wings from those who bore the olive Branch—
our Navy is most of it blockaded an 18 Gun Brig the Enterprize fought and conquerd the Boxer of Portland a British Brig of the Same weight of mettal. both the commanders fell in the actions, both were taken to Portland and buried with the same honours of war—
whatever plumes the warriour bears, theCyprus is so interwoven, with them and so many Eyes must weep and hearts bleed—that Humanity recoils even at vicotry,
Your Brother is attending a number of courts in succession, and does not know of this opportunity both he and his Family are well
with my kindest Love to my dear Daughter Grandsons and Grandaugher; which I believe includes all, unless I have a great to add to that, / I am my ever dear / Son your affectionate / Mother
Abigail Adams—